COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN RE: PURPORTED MECHANICAL                     §               No. 08-16-00291-CV
  AND MATERIALMAN’S LIEN CLAIM
  OF LIEN AGAINST PELLICANO                       §                 Appeal from the
  BUSINESS PARK, L.L.C.,
                                                  §            County Court at Law No. 7
                        Appellant.
                                                  §             of El Paso County, Texas

                                                  §             (TC# 2012-DCV06341)

                                                  §
                                             ORDER

       Pending before the Court is Appellant’s motion to stay the mandate. Rule 18.2 provides

that a party may move to stay issuance of the mandate pending the United States Supreme Court’s

disposition of a petition for writ of certiorari. TEX.R.APP.P. 18.2. The mandate issued in this case

on December 20, 2018. The motion is DENIED.

       IT IS SO ORDERED this 23rd day of January, 2019.


                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.